Citation Nr: 0837597	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-40 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a increased rating for low back strain 
with degenerative changes, currently rated as 40 percent 
disabling.

2.  Evaluation of radiculopathy of the right lower extremity, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to August 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  Low back strain with degenerative changes is productive 
of limitation of motion, pain, weakness and fatigability, and 
no ankylosis of the lower back.

2.  The veteran's radiculopathy of the right lower extremity 
is manifested by symptoms of decreased sensation and pain.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for low back strain with degenerative changes have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 5237, 5242 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for radiculopathy of the right lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of January 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until March 2006 
after the RO's decision.  However, the Board notes that the 
appellant was provided notice and allowed the opportunity to 
submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.  

The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In regards to the issues on appeal the Board 
finds that while the preadjudicatory notice was inadequate, 
the essential fairness of the process has not been affected.

The record shows the veteran was provided copies of the 
rating decision and notice as to how to appeal the RO's 
rating decision, and he did so.  In a Statement of the Case 
(SOC) of September 2005, the appellant was provided with all 
of the relevant Diagnostic Codes in his case.  Furthermore, 
in a letter of March 2006 he was provided with examples of 
the medical and lay evidence he may submit to substantiate 
his case.  Furthermore, the Board notes that the symptoms 
required to meet the criteria for increased evaluations in 
the veteran's case, are symptoms that a reasonable person 
with his disability would know to report.  Moreover, VA 
outpatient treatment records and examination reports note the 
veteran reporting symptoms associated with the disability.  
The veteran was provided with the notice and was given the 
opportunity to submit additional evidence, he was provided 
time to submit the same.  Although the veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

In regards to the evaluation of the radiculopathy of the 
right lower extremity, the Board notes that the veteran is 
appealing the initial disability rating after the grant of 
service connection.  The Board is aware of the Court's recent 
clarification of VCAA notice required for increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In the instant case, the veteran disagreed with the initial 
rating assigned for his disability on appeal and did so 
within one year of the initial decision that granted service 
connection.  Although the issue before the Board is whether 
the veteran's disability rating resulting from the grant of 
service connection is proper, the appeal arises from a claim 
for entitlement to service connection, not an increased 
rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 
that section 5103 (a) requires only that the VA give a 
claimant notice at the outset of the claims process of the 
information and evidence necessary to substantiate the claim, 
before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  It further 
noted that the notice may be generic in the sense that it 
need not identify evidence specific to the individual 
claimant's case (though it necessarily must be tailored to 
the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  See 38 U.S.C.A. § 5103(b)(3).  In 
the instant case, VCAA notice requirements as to disability 
ratings with regards to the evaluation of the radiculopathy 
of the right lower extremity were satisfied because the RO 
provided the veteran with the notice as to assignment of 
disability ratings applicable to a claim to establish service 
connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Outpatient 
medical records and private medical treatment records have 
been obtained.  The veteran was afforded a VA examination.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2007).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

At the outset the Board notes that, in regards to the 
radiculopathy of the right lower extremity, the veteran is 
appealing the original assignment of a disability evaluation 
following the award of service connection.  In such cases, 
the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  However, there is nothing in the record to 
reflect that there has been any significant change in the 
disability and a uniform rating is warranted.  Similarly, the 
Board has considered whether a staged rating is warranted for 
the low back disability and has determined that a uniform 
rating is warranted.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The veteran is currently assigned a 40 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative 
arthritis of the spine. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation will 
be assigned for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; a 30 percent evaluation will be assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; and a 
10 percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).

Diagnostic Code 5003 provides for a 20 percent evaluation 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; and a 10 percent evaluation 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.

Note 1: The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2007).

Incomplete paralysis of the external popliteal (common 
peroneal) nerve will be rated as 10 percent disabling where 
mild, 20 percent disabling where moderate, and as 30 percent 
disabling where severe.  38 C.F.R. Part 4, Diagnostic Code 
8521.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is seeking an evaluation in excess of 40 percent 
disabling for his service connected low back strain with 
degenerative changes.  After having carefully reviewed the 
evidence of record, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 40 percent 
for low back strain with degenerative changes.  

Outpatient treatment records of January 2004 note the veteran 
was seen for chronic low back pain.  He reported he continued 
to work full time as a ski operations manager, his sleep was 
disturbed due to the pain, he has a lot more fatigue recently 
and feels like he needs more oxygen.  In September 2004 he 
was seen for significant amount of pain in his low back.  

A VA examination report of March 2005 notes that the veteran 
described his low back pain as constant and sharp with a 
severity of 8 out of 10.  He reported it radiates to both his 
legs from the back of the legs to the feet.  He takes 
ibuprofen as needed.  He reported flare-ups which last 
occurred a year ago.  He treats his flare-ups with massages 
and usually misses one or two days of work when he has the 
flare ups.  He denied anything precipitates the flare-ups and 
noted he is immobilized during them.  He uses crutches when 
his back goes out and uses a back brace.  He can walk about 
one-half mile.  He reported a history of falls.  He denied 
any surgeries to the back.  He reported his wife has to help 
him dress when his back is out, mainly to put on his socks.  
He is not able to drive and no longer can hike due to his 
back.  Physical examination revealed forward flexion to 70 
degrees, extension to 30 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 30 degrees, left rotation 
to 15 degrees, right rotation to 25 degrees.  Pain was 
demonstrated throughout all range of movement.  There was 
weakness and fatigability, and lack of endurance was noted by 
the third repetition.  Pain was constant throughout; no 
incoordination was noted.  Motor strength was 5+/5+ in the 
upper an lower extremities.  Deep tendon reflexes were 2+/2+ 
lower extremities.  Sensory to light touch was intact except 
in the upper and lower extremities where there was decreased 
sensation in the right plantar foot.  Romberg was negative.  
Gait was within normal limits, however, he had difficulty 
walking on his heels and toes.  The report noted that X-rays 
done in October 2002 showed dextroscoliosis with chronic 
degenerative disease of L4-L5, L5-S1, and L3-L4.  The 
diagnosis was dextroscoliosis with degenerative joint disease 
of L3-L4, L4-L5, and L5-S1, of the lumbar back, symptomatic; 
and, right lower leg foot radiculopathy.  

A January 2005 letter from the veteran's massage therapist 
noted that she has been treating the veteran since September 
2000.  She noted he complains of severe and chronic pain 
stemming from the right side of his lower back which radiates 
across both right and left glutei.  She noted the veteran 
sees her about every 5 weeks for massage therapy.  

VA outpatient records of August 2007 show MRI findings 
showing the lumbar spine with normal alignment and no 
evidence of fracture or dislocation.  Disc height was 
decreased and disc signal showed age-related loss of T2 
signal.  There was a left paracentral disc protrusion at T10-
11; small paracentral disc protrusion at T11-12; mild diffuse 
disc bulge at L1-2; diffuse disc bulge eccentric to left with 
mild facet and ligamentum flavum hypertrophy and mild left 
foraminal narrowing at L2-3; mild central canal stenosis with 
diffuse disc bulge eccentric to left with mild facet and 
ligamentum flavum hypertrophy with mild bilateral neural 
foraminal narrowing at L3-4; moderate central canal stenosis 
with diffuse disc bulge, fact and ligamentum flavum 
hypertrophy and moderate bilateral foraminal narrowing at L4-
5; and, diffuse disc bulge and facet hypertrophy.  

Private medical treatment records of June 2007 show the 
veteran had a large muscle spasm on the right side of the 
back with tenderness to palpation in the lower lumbar 
paraspinal musculature.  The veteran was diagnosed with right 
lower back pain with radiculopathy and decreased reflex in 
the right knee.  He claimed that pain and discomfort was a 
factor in his resignation from employment.  There was 
negative SLR.  Reflexes were equal except lower in the right 
knee.  There was no appreciable weakness in either lower 
extremity.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 40 percent.  The current evaluation contemplates the 
functional equivalent of flexion limited to 30 degrees or 
less.  In order to warrant a higher evaluation for the low 
back disability, the evidence must demonstrate unfavorable 
ankylosis.  The evidence does not show that the veteran's low 
back is ankylosed.  In fact, at the most recent VA 
examination of March 2005 the veteran was noted to have 
forward flexion to 70 degrees and his combined range of 
motion was 190.  The MRI establishes that the spine was not 
ankylosed.

The Board acknowledges that the veteran reported that he 
experiences flare-ups which basically immobilize him, and 
constant sharp pain of a severity of 8 out of 10.  The 
veteran is competent to report his symptoms.   See Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, the spine is not 
ankylosed.  Furthermore, there is no indication a physician 
prescribed bed rest.  Regardless, even if there were 
physician prescribed bed rest, the frequency would not 
approximate at least 4 weeks.

The Board has also considered the DeLuca factors.  While the 
veteran has reported constant pain and pain through all the 
ranges of motion, weakness and fatigability, the Board finds 
that such findings are contemplated within the 40 percent 
evaluation.  Furthermore, because the 40 percent evaluation 
is the maximum for limitation of motion without ankylosis 
further DeLuca consideration is not warranted.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath, 1 Vet. App. 589.  In this case, the 
Board finds no other provision upon which to assign a higher 
rating.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

In regard to the 10 percent evaluation for radiculopathy of 
the right lower extremity the Board finds that there is 
evidence of decreased sensation with pain.  The 10 percent 
evaluation contemplates mild neuropathy of one lower 
extremity.  IN order to warrant a higher evaluation there 
must be moderate neuropathy on the right.  A separate 
compensable evaluation may be granted if there is mild 
neuropathy on the left.  See DC 8521.  At the VA examination 
of March 2005, the veteran reported subjective findings of 
pain radiating down the back of his right leg to his right 
foot.  Physical examination revealed normal strength in the 
lower extremities and normal reflexes of the lower 
extremities.  However, there was decreased sensation in the 
right plantar foot.  Such finding warrants a 10 percent 
evaluation and no more under DC 8521.  When rated by analogy, 
an evaluation in excess of 10 percent is not warranted.  See 
38 C.F.R. §§ 4.123, 4.124.  There is no indication of trophic 
changes or decrease in strength.  Reflexes have been present.  
The VA findings were fairly consistent with the June 2007 
private examination.  At that time, the reflexes were equal 
except for some decrease at the right knee.  Furthermore, 
there was no appreciable weakness in either lower extremity.  
The impairment is primarily sensory.  Based upon the lack of 
other significant findings, the disorder may be rated as no 
more than mild.  

The Board is aware that the veteran has complained of 
radiating pain to both legs.  However, VA and private 
examinations have not demonstrated any neurological deficit 
in the left lower extremity.  We conclude that the 
examinations are the most probative evidence and far more 
probative than his lay statement.  As such, a separate 
evaluation is not warranted for the left lower extremity.  
Furthermore, there is no indication that there is any other 
neurological deficit.  

Finally, the Board notes that in cases that are exceptional, 
such that the standards of the rating schedule appear to be 
inadequate to evaluate a disability, an extraschedular rating 
may be considered.  38 C.F.R. § 3.321(b)(1) (2007).  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment, or frequent periods of 
hospitalization, that makes it impractical to apply the 
regular standards of the rating schedule.  The Board does not 
have the authority to assign, in the first instance, higher 
ratings on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  When an extraschedular rating may be warranted, 
the Board must refer the case to designated VA officials.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
low back disability and radiculopathy of the right lower 
extremity do not necessitate referral of the rating of that 
disability to designated VA officials for consideration of an 
extraschedular rating.  The veteran has not had frequent 
hospitalizations for his disabilities.  While the veteran has 
reported some limitation of activity at work and some missed 
work days due to back pain, the evidence does not indicate 
that the effects of his back disorder on his work rise to the 
level of marked interference with employment.  His report 
that his service connected disability was a factor in his 
resignation is vague and does not establish either marked 
interference with employment or suggest an inferred claim for 
total rating.  


ORDER

An evaluation in excess of 40 percent for low back strain 
with degenerative changes is denied.

An evaluation in excess of 10 percent for radiculopathy of 
the right lower extremity is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


